Citation Nr: 0916020	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-15 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial rating for erectile 
dysfunction.

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In pertinent part, the 
September 2005 RO rating decision granted entitlement to 
service connection for erectile dysfunction but assigned only 
a noncompensable initial rating for this disability, and 
denied entitlement to a rating in excess of 30 percent for 
service-connected PTSD.  The Veteran seeks higher ratings for 
his erectile dysfunction and PTSD. 

The Board notes that, for reasons that are not clear, the 
issue of entitlement to a rating in excess of 30 percent for 
PTSD was not addressed by the RO or the Veteran's 
representative in recent correspondence and adjudicative 
documents.  However, the Veteran has perfected an appeal as 
to this issue.  A rating in excess of 30 percent for PTSD was 
denied by an RO rating decision dated in September 2005, of 
which the Veteran was provided notice by a letter dated 
September 30, 2005.  A notice of disagreement was received in 
October 2005, which the RO found to be inadequate.  A second 
notice of disagreement was received in November 2005, which 
the RO deemed adequate.  A statement of the case was issued 
in February 2006.  A VA Form 9 was received in April 2006, 
which included by checked box an assertion by the Veteran 
that he wanted to appeal all of the issues listed on the 
statement of the case and any supplemental statements of the 
case that his local VA office had sent to him, although he 
did not specifically discuss the matter of entitlement to an 
increased rating for PTSD in the VA Form 9.  It is not clear 
whether the RO construed this as a VA Form 9 with respect to 
the claim for a higher initial rating for erectile 
dysfunction only; however, the Board finds that this is a 
timely substantive appeal with respect to the claim for an 
increased rating for PTSD.  A second VA Form 9 was received 
from the Veteran in September 2006, which specifically 
addressed the matter of an increased rating for PTSD.  
Although the document is date-stamped by the Board in October 
2006, it was likely in the possession of the Cleveland RO in 
September 2006, as evidenced by a cover page from the 
Veteran's representative at the address of the RO dated 
September 15, 2006.  As the Board construes the record, a 
notice of disagreement was received, a statement of the case 
was issued, and a substantive appeal was received (first in 
April 2006 and another in September 2006) within one year of 
issuance of the September 30, 2005, RO rating decision that 
denied entitlement to a rating in excess of 30 percent for 
PTSD, and the Veteran has expressed a desire to continue his 
appeal.  Therefore, the appeal is timely and the Board has 
jurisdiction over this issue.  See 38 U.S.C.A. § 7105.

In March 2006, the RO received from the Veteran a claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for a condition 
that resulted from VA prescribed medication.  In April 2006 
the RO informed the Veteran that it "cannot accept this 
claim for as you have an appeal pending for this [sic]."  
The Board cannot be certain as to what was meant by this 
statement by the RO.  The RO should seek clarification from 
the Veteran on this matter, particularly as to whether there 
is additional disability, for which he is not now service-
connected, that he alleges is due to VA treatment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2009 Appellant's Brief, the Veteran's 
representative contended that a July 2005 VA examination 
conducted with respect to the Veteran's erectile dysfunction 
was not adequate for rating purposes because the claims file 
was not reviewed by the examiner.  A reading of the July 2005 
VA examination report corroborates the representative's 
contentions.  Additionally, the representative noted that it 
had been nearly four years since the date of the examination, 
and contended that a VA examination was necessary to 
determine if there was any penile deformity.  See 38 C.F.R. 
4.115b, Diagnostic Code 7522 (20 percent rating for deformity 
with loss of erectile power).  The Veteran has directly 
alleged deformity.  See statement in support of claim dated 
in August 2006.  (The Board notes that in a September 1995 RO 
rating decision the Veteran was awarded special monthly 
compensation for loss of use of a creative organ.)  In light 
of the foregoing, the Board agrees that a new VA examination 
and opinion with respect to the nature and severity of the 
Veteran's current service-connected erectile dysfunction 
would be useful in adjudication of the Veteran's claim.  See 
38 U.S.C.A. § 5103A(d).

The Board additionally notes that it has been well over three 
years since the Veteran has had his most recent VA 
psychiatric examination in August 2005.  That examination was 
conducted relatively soon after he incurred his erectile 
dysfunction in February 2005 as a result of medications taken 
for his service-connected psychiatric disability.  Subsequent 
records of treatment, such as a record dated in November 
2005, reflect a worsening of psychiatric symptoms and 
relationships as a result of his erectile dysfunction.  
Accordingly, a new VA examination that takes into account 
developments and treatment since August 2005 would be useful 
in adjudication of the Veteran's claim for an increased 
rating for PTSD.  See 38 U.S.C.A. § 5103A(d).

Additionally, in the April 2009 Appellant's Brief, the 
Veteran's representative  alluded to the likely existence of 
additional relevant records of VA treatment and requested 
that such records be obtained.  The VA records of treatment 
were last updated in February 2006, over three years ago.   
Updated records of treatment would be useful in adjudication 
of the Veteran's claims for an increased rating for PTSD and 
for a higher initial rating for erectile dysfunction.  See 38 
U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Also, in a September 2006 VA Form 9, the Veteran described an 
attached letter from the Chalmers P. Wylie Outpatient Clinic 
dated May 26, 2006.  (This is a VA outpatient clinic located 
in Columbus, Ohio.)  The referenced letter does not appear to 
have been associated with the claims file.  The RO or Appeals 
Management Center (AMC) should work with the Veteran to 
ensure that a copy of the letter is obtained and associated 
with the claims file.  See 38 U.S.C.A. § 5103(a)-(c).

In addition, with respect to the claim for an increased 
rating for PTSD, updated VCAA notice that comports with 
recent case law, issued after the date that this matter was 
certified to the Board, would be useful.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.   Issue a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) notice 
relative to the issue of entitlement to a 
rating in excess of 30 percent for PTSD, in 
accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The VCAA notice 
should specifically: (1) inform the 
claimant that to substantiate his increased 
rating claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code(s); (3) inform the claimant 
that disability ratings will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent based on 
the nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

2.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for his psychiatric 
disability and for erectile dysfunction.  
After any required authorizations for 
release of medical information are 
requested and obtained from the Veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.

The record sought should include relevant 
records of VA treatment from February 2006 
forward.

The RO should also assist the Veteran in 
obtaining and associating with the claims 
files a copy of a May 26, 2006, letter from 
the Chalmers P. Wylie VA Outpatient Clinic, 
as referenced in a VA Form 9 received in 
September 2006.

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for the 
Veteran to be afforded a VA psychiatric 
examination for the purpose of determining 
the current nature and severity of service-
connected PTSD.  

To the extent his service-connected 
erectile dysfunction has resulted in 
worsening symptoms of PTSD or associated 
anxiety, such worsening symptoms should be 
described. 

4.  Additionally, and once all available 
medical records have been received, make 
arrangements with the appropriate VA medical 
facility for the Veteran to be afforded a 
genitourinary examination for the purpose of 
determining the current severity of his 
service-connected erectile dysfunction.  

The examiner must discuss the nature and 
extent of any penile deformity, the nature 
and extent of any loss of erectile power, 
and the nature and extent of any voiding 
dysfunction, as attributable to his erectile 
dysfunction and/or his episode of priapism 
and subsequent Winters shunt secondary to 
trazodone use for PTSD in February 2005.

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


